DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14 and 18 of U.S. Patent No. 8,928,041 (application 13/807,065 Shimotsusa et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Shimotsusa teaches in claims 1, 13, 14 and 18 a solid-state imaging device comprising: a plurality of pixels, the pixel including a photoelectric conversion unit including a first semiconductor region of a first conductivity type, a floating diffusion region, and a transfer transistor including a transferring gate electrode configured to transfer signal charge generated at the photoelectric conversion unit to the floating diffusion region; a signal processing circuit for processing a signal output from the plurality of pixels; a first semiconductor substrate; and a second semiconductor substrate, wherein the first semiconductor substrate includes a pixel region; a plurality of the photoelectric conversion units and a plurality of the floating diffusion regions are arranged in the pixel region; a first element isolation portion is provided in the pixel region, configured to electrically isolate at least a part of the plurality of the photoelectric conversion units and at least a part of the plurality of the floating diffusion regions; the second semiconductor substrate includes a circuit region; a plurality of transistors included in the signal processing circuit are arranged in the circuit region; a second element isolation portion is arranged in the circuit region, configured to electrically isolate at least a part of the plurality of transistors; and - 59 -10087359WOUS06 the first element isolation portion and the second element isolation portion are of different types from each other.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,450,012 (application 14/555,352 Shimatsusa et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Shimotsusa teaches in claims 1 and 7 a solid-state imaging device comprising: a plurality of pixels, the pixel including a photoelectric conversion unit including a first semiconductor region of a first conductivity type, a floating diffusion region, and a transfer transistor including a transferring gate electrode configured to transfer signal charge generated at the photoelectric conversion unit to the floating diffusion region; a signal processing circuit for processing a signal output from the plurality of pixels; a first semiconductor substrate; and a second semiconductor substrate, wherein the first semiconductor substrate includes a pixel region; a plurality of the photoelectric conversion units and a plurality of the floating diffusion regions are arranged in the pixel region; a first element isolation portion is provided in the pixel region, configured to electrically isolate at least a part of the plurality of the photoelectric conversion units and at least a part of the plurality of the floating diffusion regions; the second semiconductor substrate includes a circuit region; a plurality of transistors included in the signal processing circuit are arranged in the circuit region; a second element isolation portion is arranged in the circuit region, configured to electrically isolate at least a part of the plurality of transistors; and - 59 -10087359WOUS06 the first element isolation portion and the second element isolation portion are of different types from each other.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 9,787,931 (application 15/239,530 Shimatsusa et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Shimotsusa teaches in claims 1 and 9 a solid-state imaging device comprising: a plurality of pixels, the pixel including a photoelectric conversion unit including a first semiconductor region of a first conductivity type, a floating diffusion region, and a transfer transistor including a transferring gate electrode configured to transfer signal charge generated at the photoelectric conversion unit to the floating diffusion region; a signal processing circuit for processing a signal output from the plurality of pixels; a first semiconductor substrate; and a second semiconductor substrate, wherein the first semiconductor substrate includes a pixel region; a plurality of the photoelectric conversion units and a plurality of the floating diffusion regions are arranged in the pixel region; a first element isolation portion is provided in the pixel region, configured to electrically isolate at least a part of the plurality of the photoelectric conversion units and at least a part of the plurality of the floating diffusion regions; the second semiconductor substrate includes a circuit region; a plurality of transistors included in the signal processing circuit are arranged in the circuit region; a second element isolation portion is arranged in the circuit region, configured to electrically isolate at least a part of the plurality of transistors; and - 59 -10087359WOUS06 the first element isolation portion and the second element isolation portion are of different types from each other.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No 10,462,405 (application 15/702,097 Shimatsusa et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Shimotsusa teaches in claims 1, 7 and 17 a solid-state imaging device comprising: a plurality of pixels, the pixel including a photoelectric conversion unit including a first semiconductor region of a first conductivity type, a floating diffusion region, and a transfer transistor including a transferring gate electrode configured to transfer signal charge generated at the photoelectric conversion unit to the floating diffusion region; a signal processing circuit for processing a signal output from the plurality of pixels; a first semiconductor substrate; and a second semiconductor substrate, wherein the first semiconductor substrate includes a pixel region; a plurality of the photoelectric conversion units and a plurality of the floating diffusion regions are arranged in the pixel region; a first element isolation portion is provided in the pixel region, configured to electrically isolate at least a part of the plurality of the photoelectric conversion units and at least a part of the plurality of the floating diffusion regions; the second semiconductor substrate includes a circuit region; a plurality of transistors included in the signal processing circuit are arranged in the circuit region; a second element isolation portion is arranged in the circuit region, configured to electrically isolate at least a part of the plurality of transistors; and - 59 -10087359WOUS06 the first element isolation portion and the second element isolation portion are of different types from each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/
Primary Examiner, Art Unit 2894